Based upon our review of the record on appeal, we conclude
                     that appellant's petition was improperly transferred to the Eighth Judicial
                     District Court and incorrectly denied as procedurally barred. Appellant's
                     petition did not challenge the validity of the judgment of conviction and
                     sentence, but rather challenged NRS 213.1215(2), as drafted and as
                     applied. Such a challenge should be raised in a petition for a writ of
                     habeas corpus filed in the county in which the petitioner is incarcerated.
                     See NRS 34.360; NRS 34.738(1). Thus, we reverse the decision of the
                     district court denying the petition, and we remand with instructions for
                     the clerk of the district court to transfer the petition to the Sixth Judicial
                     District Court, Accordingly, we
                                   ORDER the judgment of the district court REVERSED AND
                     REMAND this matter to the district court for proceedings consistent with
                     this order.



                                              TbOCIft.Dtry                  .
                                              Parraguirre


                                                 J.
                     Douglas                                     Cherry




                     cc:   Eighth Judicial District Court Dept. 20
                           John L. Williams
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1907A    9t7,0